Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motaya (US 20130147348 A1)
 	Regarding claim 1, Motaya teaches an LED filament (f20 ig.12B and fig.13), comprising: a first LED section (2 LEDs on left side), comprising a plurality of LED chips connected in series ([0239]) to have a first node and a second node (the extreme left and extreme right leads of the 2 LEDs on the left side), a second LED section (2 LEDs on left side), comprising a plurality of LED chips connected in series to have a first node and a second node (the extreme left and extreme right leads of the 2 LEDs on the left side), and the first node of the first LED section is electrically connected to the first node of the second LED section; a conductive section (the middle conductor in between the 2 left LEDs and the 2 right LEDs in Fig.12B), electrically connected (through leads 30 and 60) to the first node of the first LED section and the first node of the second LED section; a first conductive electrode (left 50), electrically connected to the second node of the first LED section; a second conductive electrode (right 50), electrically connected to the second node of the second LED section; and a light conversion layer ([0237]-[0238] and shaded area over the LEDs), coated on at least two sides of the plurality of LED chips of the first and the second LED sections, on a portion of the first conductive electrode and on a portion of the second conductive electrode (also see Fig.19A).

Motaya does not teach the polarities of the first node and the second node of the first LED section are opposite; wherein polarities of the first node and the second node of the second LED section are opposite, the first nodes are the same polarity, the second nodes are the same polarity.
However, Motaya already teaches all the structural limitations as claimed as well as the series connection and  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to form the polarities as claimed since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 15, Motaya teaches an LED light bulb (Fig.12b and 13), comprising: a lamp housing 110; an LED filament (120,170,130), located in the lamp housing, the LED filament comprising:  
a first LED section (2 LEDs on left side), comprising a plurality of LED chips connected in series ([0239]) to have a first node and a second node (the extreme left and extreme right leads of the 2 LEDs on the left side), a second LED section (2 LEDs on left side), comprising a plurality of LED chips connected in series to have a first node and a second node (the extreme left and extreme right leads of the 2 LEDs on the left side), and the first node of the first LED section is electrically connected to the first node of the second LED section; a conductive section (the middle conductor in between the 2 left LEDs and the 2 right LEDs in Fig.12B), electrically connected (through leads 30 and 60) to the first node of the first LED section and the first node of the second LED section; a first conductive electrode (left 50), electrically connected to the second node of the first LED section; a second conductive electrode (right 50), electrically connected to the second node of the second LED section; and a light conversion layer ([0237]-[0238] and shaded area over the LEDs), coated on at least two sides of the plurality of LED chips of the first and the second LED sections, on a portion of the first conductive electrode and on a portion of the second conductive electrode (also see Fig.19A) and a power module (180 in Fig.14), having a first output terminal and a second output terminal, wherein the first output terminal is electrically connected to the conductive section and the second output terminal is electrically connected to the second nodes ([0175]).
Motaya does not teach the polarities of the first node and the second node of the first LED section are opposite; wherein polarities of the first node and the second node of the second LED section are opposite, the first nodes are the same polarity, the second nodes are the same polarity.
However, Motaya already teaches all the structural limitations as claimed as well as the series connection and  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to form the polarities as claimed since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Claims 2-8,10,16-21,27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Motaya (US 20130147348 A1) in view of Ge (US 20130058080)
Regarding claim 27, Motaya teaches an LED light bulb (Fig.12b and 13), comprising: a lamp housing 110; an LED filament (120,170,130), in the lamp housing, the LED filament comprising:  
a first LED section (2 LEDs on left side), comprising a plurality of LED chips connected in series ([0239]) to have a first node and a second node (the extreme left and extreme right leads of the 2 LEDs on the left side), a second LED section (2 LEDs on left side), comprising a plurality of LED chips connected in series to have a first node and a second node (the extreme left and extreme right leads of the 2 LEDs on the left side), and the first node of the first LED section is electrically connected to the first node of the second LED section; a conductive section (the middle conductor in between the 2 left LEDs and the 2 right LEDs in Fig.12B), electrically connected (through leads 30 and 60) to the first node of the first LED section and the first node of the second LED section; a first conductive electrode (left 50), electrically connected to the second node of the first LED section; a second conductive electrode (right 50), electrically connected to the second node of the second LED section; and a light conversion layer ([0237]-[0238] and shaded area over the LEDs), coated on at least two sides of the plurality of LED chips of the first and the second LED sections, on a portion of the first conductive electrode and on a portion of the second conductive electrode (also see Fig.19A) and a power module (180 in Fig.14). 
Motaya does not teach the polarities of the first node and the second node of the first LED section are opposite; wherein polarities of the first node and the second node of the second LED section are opposite, the first nodes are the same polarity, the second nodes are the same polarity.
However, Motaya already teaches all the structural limitations as claimed as well as the series connection and  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to form the polarities as claimed since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Further, Motaya does not teach the power module having a first output terminal, a second output terminal and a third output terminal, wherein the first output terminal is electrically connected to the conductive section, the second output terminal is electrically connected to the second node of the first LED section, and the third output terminal is electrically connected to the second node of the second LED section.  
However, it is well known in the art to use LEDs within a single section to be connected in series, while the LEDs set from two different sections are connected in parallel such that power module  would result in having a first output terminal, a second output terminal and a third output terminal, wherein the first output terminal is electrically connected to the conductive section, the second output terminal is electrically connected to the second node of the first LED section, and the third output terminal is electrically connected to the second node of the second LED section, as disclosed in [0239] of Moyata (Note: Instant Drawing 14A and [0165] of the instant specification is relied upon the rejection, wherein the LEDs within the LED sections are connected in series, however the LED sections are connected together parallelly and the power module 180 as well as the leads connecting to the bottom of the LED bulb is also taught in Motaya).
Furthermore, Ge teaches series connection of LEDs and parallel connections of sections of LEDs (Fig.1-3, Fig.5 and 6, [0141] and claim 9) such that the power module would result in having a first output terminal, a second output terminal and a third output terminal, wherein the first output terminal is electrically connected to the conductive section, the second output terminal is electrically connected to the second node of the first LED section, and the third output terminal is electrically connected to the second node of the second LED section and it would have been obvious to one of ordinary skill in the art to use the LED arrangement in order to have 3 terminals attached/electrically connected at the connector as disclosed in Ge in the power module device  of Moyata in order to achieve a highly efficient LED device (Note: Instant Drawing 14A and [0165] of the instant specification is relied upon the rejection, wherein the LEDs within the LED sections are connected in series, however the LED sections are connected together parallelly).

Regarding claim  2 , Moyata teaches the invention set forth in claim 1   above, but is silent regarding the LED filament, wherein the shortest distance between one of the plurality of LED chips of the first LED section and one of the plurality of LED chips of the second LED section is greater than a distance between adjacent two of the plurality of LED chips of the first LED section and greater than a distance between adjacent two of the plurality of LED chips of the second LED section.
Ge teaches LED sections (Fig.6 and element 6 in Fig.5), wherein the shortest distance between one of the plurality of LED chips of the first LED section and one of the plurality of LED chips of the second LED section is greater than a distance between adjacent two of the plurality of LED chips of the first LED section and greater than a distance between adjacent two of the plurality of LED chips of the second LED section (distance between sections 6a and 6b, that is the distance of conductor line 11) and it would have been obvious to one of ordinary skill in the art to use the LED arrangement as disclosed in Ge in the device of Moyata in order to achieve a highly efficient LED device.
 
Regarding claims 3,19 and 32, Moyata in view of Ge teaches the LED filament, wherein a length of the conductive section is greater than a distance between adjacent two of the plurality of LED chips of the first LED section and greater than a distance between adjacent two of the plurality of LED chips of the second LED section (see rejection in claims 2 and 18 and the same reason to combine art applies).

Regarding claim 4, Moyata in view of Ge teaches the LED filament, wherein the plurality of LED chips of the first LED section is connected in series by wires (Fig.6 of Ge and also as disclosed in Moyata), the plurality of LED chips of the second LED section is connected in series by wires, and the conductive section is a wire (11 in Fig.2 and 5 in Ge).

Regarding claims 5 ,20 and 33, Moyata in view of Ge teaches the LED filament, wherein the plurality of LED chips of the first LED section is connected in series by wires, the plurality of LED chips of the second LED section is connected in series by wires, the conductive section comprises a conductor, the conductor is a conductive wire (11 in [0102]), and the conductor is electrically connected to the first node of the first LED section and the first node of the second LED section by wires but does not teach the conductor is a conductive foil. It would have been obvious to one of ordinary skill in the art to use a foil for the conductor in the device of Moyata in view of Ge in order to achieve easy soldering.

Regarding claims 6 ,21 and 34, Moyata in view of Ge teaches the LED filament, wherein a length of one of the wires connecting two of the plurality of LED chips of the first LED section is less than a length of the conductor and a length of one of the wires connecting two of the plurality of LED chips of the second LED section is less than the length of the conductor (see rejection in claims 5,20 and 33 above).

Regarding claims 7-8 and 16-17, Motaya in view of Ge teaches all the structural limitations as claimed but does not teach the polarities wherein the polarities of the first nodes are anode and the polarities of the second nodes are cathode (for claim 7) and  the LED filament, wherein the polarities of the first nodes are cathode and the polarities of the second nodes are anode (for claim 8) ,wherein the first output terminal is a positive electrode, the second output terminal is a negative electrode, the polarities of the first nodes are anode, and the polarities of the second nodes are cathode (for claim 16) and wherein the first output terminal is a negative electrode, the second output terminal is a positive electrode, the polarities of the first nodes are cathode, and the polarities of the second nodes are anode (for claim 17).
However, since Motaya in view of Ge already teaches all the structural limitations as claimed as well as the series connection between the LED chips and parallel connection between the LED sections,  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the polarities as claimed since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 10, Motaya in view of Ge teaches the LED filament, wherein at least a portion of the conductor 11 (in Ge) is not covered by the light conversion layer (26 in [0118], Fig.11 in Ge, that does not include the conductor).

Regarding claims 18 and 31, Moyata in view of Ge teaches the LED filament, wherein the shortest distance between one of the plurality of LED chips of the first LED section and one of the plurality of LED chips of the second LED section is greater than a distance between adjacent two of the plurality of LED chips of the first LED section and greater than a distance between adjacent two of the plurality of LED chips of the second LED section (see rejection of claim 2 above).

Claims 9,11-14, 22-26,28-30 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Motaya (US 20130147348 A1) in view of Ge (US 20130058080) and further in view of Chen (US 20150070871)
 	Regarding claims 9 ,22 and 35, Motaya in view of Ge teaches the invention set forth in claims 6 ,21 and 34 above but is silent regarding the light conversion layer comprises a top layer and a base layer; and the plurality of LED chips of the first LED section and the plurality of LED chips of the second LED section are between the top layer and the base layer.
Chen teaches the light conversion layer comprises a top layer 402 ([0031]) and a base layer 406 ([0031]); and the plurality of LED chips of the first LED section and the plurality of LED chips are between the top layer and the base layer (Fig.8 and 3B).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to arrangement the wavelength conversion layer for the LED chips, as disclosed in Chen, in the device of Motaya in view of Ge in order to achieve omnidirectional light appliances ([0002] in Chen).
	
Regarding claims 11,24 and 37, Motaya in view of Ge and Chen teaches the LED filament, wherein a thickness of the top layer (206 in Fig.8 in Chen) is gradually reduced from the top layer corresponding to the first LED section to the top layer corresponding to the conductor to expose the portion of the conductor 110 (Also see Fig. 9-10 of Chen)  
	
Regarding claims 12,25 and 38, Motaya in view of Ge and Chen teaches the LED filament, wherein a portion of the base layer (bottom phosphor layer 206 is base layer in Fig.8) is recessed to expose another portion of the conductor (lower surface of conductor 110, Also see Fig.9-10 of Chen).

Regarding claim 13, Motaya in view of Ge and Chen teaches the LED filament, wherein the top layer is substantially uniform in width in a radial direction of the LED filament (central uniform thickness of 206 in Fig.8 of Chen, also see Fig.9-10 of Chen).

Regarding claims 14 ,26 and 39, Motaya in view of Ge and Chen teaches the LED filament, wherein the conductor (from the teachings of 110 in Fig.8 of Chen) is on the base layer and a portion of the base layer is recessed to expose a portion of the conductor (in the combined structure of Motaya in view of Ge and Chen, wherein from the teachings of Chen for the gradually reduction  of the phosphor layer, the conductor 11 in between the LED sections wherein the LED sections are covered by the gradually reducing phosphor as shown below From the teachings of Ge and Chen in Motaya in view of Ge and Chen,  also see Fig.9-10 of Chen).


    PNG
    media_image1.png
    312
    773
    media_image1.png
    Greyscale
 
 	Regarding claims 23 and 36, Motaya in view of Ge and Chen teaches the LED filament, wherein the conductor (110 in Fig.8 in Chen) is on the base layer (bottom surface of 206) and a portion of the conductor is not covered by the top layer.

Regarding claims 28-30, Motaya in view of Ge and Chen teaches the LED filament teaches the invention set forth in claim 27, but is silent regarding a first output voltage between the first output terminal and the second output terminal is substantially different from a second output voltage between the first output terminal and the third output terminal (for claim 28), wherein the first output terminal is a positive electrode, the second output terminal is a negative electrode, the third output terminal is a negative electrode, the polarities of the first nodes are anode, and the polarities of the second nodes are cathode (for claim 29) and  wherein the first output terminal is a negative electrode, the second output terminal is a positive electrode, the third output terminal is a positive electrode, the polarities of the first nodes are cathode, and the polarities of the second nodes are anode (for claim 30).
However, since Motaya in view of Ge and Chen already teaches all the structural limitations as claimed as well as the series connection between the LED chips and parallel connection between the LED sections,  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the voltage and  polarities for the electrodes as claimed since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Other art
  KR 20080039847 A teaches easy soldering using conductive coils.

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875